Citation Nr: 1613434	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-03 193	)	DATE
	)
	)

 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 0 percent for a chronic dry eye disability. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to July 1988. 

This appeal comes to the Board of Veterans' Appeals  Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2016, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A request for entitlement to a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim. The Veteran has contended repeatedly during the pendency of the appeal that her chronic dry eye disability is a symptom of a larger disability called Sjogren's syndrome and that she is unable to work due to Sjogren's syndrome symptomatology.  Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


REMAND

In a November 1988 rating decision, VA granted service connection for a chronic dry eye disability.  In July 2008, the Veteran filed a claim for an increased rating for what she termed "chronic dry eye/Sjorgen's syndrome."  Subsequently, the Veteran has submitted evidence, indicating that her service-connected chronic dry eye disability is a manifestation of a larger disability called Sjogren's syndrome, and has asked VA to adjudicate her claim for an increased rating under the diagnostic criteria for Sjorgen's syndrome.  The Veteran is not service connected for Sjorgen's syndrome so the Board may not rate the Veteran's service-connected disability, specifically chronic dry eye, under those criteria, because a determination regarding service connection for Sjogren's syndrome has not yet been made.  The issue of service connection for Sjogren's syndrome has not been developed and is not on appeal.  Under the regulations regarding jurisdiction of claims, the Board must remand the claim for service connection for Sjogren's for initial development and adjudication.

As the Veteran's chronic dry eye disability might be a manifestation of Sjogren's syndrome, the Board finds that the claim for service connection for Sjogren's syndrome must be adjudicated prior to adjudicating the claim for an increased rating for dry eye as the issues are inextricably intertwined.  As the claim for entitlement to a TDIU is inextricably intertwined with the other issues, it must be remanded as well.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the claim for service connection for Sjogren's syndrome, to include providing the necessary examinations to determine the etiology and symptomatology of the claimed disability.

2.  If an examination was not provided in adjudicating the claim for service connection for Sjogren's syndrome, provide an additional VA medical examination to determine the current severity of the Veteran's chronic dry eye disability.

3.  Readjudicate the claims for an increased rating for a chronic dry eye disability and entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

